Title: From Thomas Jefferson to United States Congress, 30 December 1808
From: Jefferson, Thomas
To: United States Congress


                  
                     To the Senate & House of Representatives 
                        of the United States.
                     Dec. 30. 1808.
                  
                  At the request of the Governor, the Senate & House of Representatives of the Commonwealth of Pensylvania, I communicate certain resolutions entered into by the said Senate & House of Representatives, & approved by the Governor on the 23d. instant. It cannot but be encouraging to those whom the nation has placed in the direction of their affairs, to see that their fellow citizens will press forward in support of their country in proportion as it is threatened by the disorganising conflicts of the other hemisphere.
                  
                     Th: Jefferson 
                     
                     
                  
               